         Case 3:20-cv-00328-PSH Document 7 Filed 01/13/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


TRACY WITHERSPOON                                                      PLAINTIFF


VS.                       CASE NO. 3:20CV00328 PSH


ANDREW M. SAUL,
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION                                              DEFENDANT




                                      ORDER

      The defendant’s unopposed motion for additional time (docket entry no. 6)

in which to file a response to the complaint is granted, and he is directed to submit

his response on or before March 12, 2021.

      IT IS SO ORDERED this 13th day of January, 2021.



                                 ____________________________________
                                 UNITED STATES MAGISTRATE JUDGE
